Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 16, it recites a limitation "the plurality of conductive layers" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the examination purpose, it is interpreted as "the plurality of conductive films" according to the proceeding limitation. 	
Regarding claim 17, it recites a limitation "a second direction different from the first direction" in last line.  There is insufficient antecedent basis for “the first direction” in the claim. For the examination purpose, it is interpreted as "a second direction different from a first direction". 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayavel Pachamuthu et al., (US 2015/0236038 A1, hereinafter Pachamuthu) in view of Masatoshi Nishikawa et al., (US 2016/0351709 A1, hereinafter Nishikawa).
Regarding claim 1, Pachamuthu discloses an integrated circuit device (in Fig. 22) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Pachamuthu’s Fig. 22, annotated. 
a substrate (9); 
a first transistor (right transistor of two transistors  in lower left corner in Fig. 22) having a first gate electrode (gate electrode 352/354 of the right transistor), a first source region (source region 330 at right side of the right transistor) and a first drain drain region 330 at left side of the right transistor), and wherein the first source region and the first drain region are disposed in the substrate (9); 
an insulation layer (dielectric material layer 164, 264) disposed on the substrate (9); 
a first contact (84 facing the right transistor) disposed in the insulation layer (164, 264) and facing the first gate electrode (the gate electrode 352/354 of the right transistor); 
a second contact (84 facing the 330 at right side of the right transistor) disposed in the insulation layer (164, 264) and facing a first region (first region 330 at right side of the right transistor) that is a first one of the first source region and the first drain region (a first one of the source region 330 at right side and the drain region 330 at left side of the right transistor);  
Pachamuthu does not expressly disclose a first single crystal portion disposed on the first region (the first region 330 at right side of the right transistor) and is convex from a surface of the first region (a surface of the first region 330 at right side of the right transistor), and located between the first region (the first region 330 at right side of the right transistor) and the second contact (the 84 facing the 330 at right side of the right transistor). 
However, in the same semiconductor memory device field of endeavor, Nishikawa discloses a transistor in a region 200 in Fig. 10 comprises embedded source/drain regions 232S/D and raised active regions 236S/D convex from a surface of the embedded source/drain regions 232S/D and between the embedded source/drain regions 232S/D and metallic structures 268S/D. The raised active regions 236S/D are 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Nishikawa’s Fig. 10, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Nishikawa’s raised active regions between the Pachamuthu’s embedded source/drain regions and the metallic structures to increase the breakdown voltage of the field effect transistor as described in [0002] by Nishikawa.
Regarding claim 2, Pachamuthu modified by Nishikawa discloses the integrated circuit device of claim 1, further comprising:
a third contact (Pachamuthu’s 84 facing the 330 at left side of the right transistor) disposed in the insulation layer (Pachamuthu’s 164, 264) and facing a second region (Pachamuthu’s second region 330 at left side of the right transistor) that is a second one of the first source region and the first drain region (a Pachamuthu’s second one of the source region 330 at right side and the drain region 330 at left side of the right transistor); and 
a second single crystal portion (a raised active regions 236S/D can be implemented by Nishikawa addressed in claim 1) disposed on the second region (Pachamuthu’s second region 330 at left side of the right transistor) apart from the first single crystal portion (raised active regions 236S/D implemented by Nishikawa addressed in claim 1) and is convex from a surface of the second region (a Pachamuthu’s surface of the second region 330 at left side of the right transistor), and located between the second region (the Pachamuthu’s second region 330 at left side of the right transistor) and the third contact (Pachamuthu’s 84 facing the 330 at left side of the right transistor).
Regarding claim 3, Pachamuthu modified by Nishikawa discloses the integrated circuit device of claim 1,
wherein the first single crystal portion (the Pachamuthu’s raised active regions 236S/D implemented by Nishikawa addressed in claim 1) contains impurities as donors or acceptors (Nishikawa’s second conductivity type as described in [0078] which can be n-type or p-type described in [0030]).  
Regarding claim 4, Pachamuthu modified by Nishikawa discloses the integrated circuit device of claim 1,
wherein the first single crystal portion (the raised active regions 236S/D implemented by Nishikawa addressed in claim 1) includes an n- type semiconductor (Nishikawa’s second conductivity type as described in [0078] which can be n-type described in [0030]. The concentration of the second conductivity type can be in the range of 1.0x1015/cm3 to 1.0x1018/cm3 described in [0067] for the epitaxial pillar 6A, 6B which are for the raised active regions 236S/D).  
Regarding claim 18, Pachamuthu discloses a method of manufacturing an integrated circuit device (in Fig. 22), the method comprising: 
 forming an insulation film (dielectric pad layer 12) on a substrate (9) and a gate electrode (gate electrode 352/354 of the right transistor) on the insulation film;   
forming a source region (source region 330 at right side of the right transistor) and a first drain region (drain region 330 at left side of the right transistor) by implanting ions (implanting ions into semiconductor is commonly used as described in [0048]) into the substrate (9);
forming a first insulation layer (dielectric material layer 164) covering the gate electrode (gate electrode 352/354), the source region (330), and the drain region (330);
forming a first hole (first hole for contact via 84) reaching the source region(330) or the drain region(330) in the first insulation layer (164);  …
forming a contact (contact via 84) inside the first hole.
Pachamuthu does not expressly disclose carrying out an epitaxial growth to form a single crystal portion inside the first hole;
However, in the same semiconductor memory device field of endeavor, Nishikawa discloses a transistor in a region 200 in Fig. 10 comprises embedded source/drain regions 232S/D and raised active regions 236S/D. The raised active regions 236S/D are selective epitaxial grown in a hole in a dielectric material layer 60 in Fig. 9 to form a single crystalline semiconductor and doped with second conductivity type as described in [0078].
Nishikawa’s raised active regions between the Pachamuthu’s embedded source/drain regions and the metallic structures to increase the breakdown voltage of the field effect transistor as described in [0002] by Nishikawa.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jayavel Pachamuthu et al., (US 2015/0236038 A1, hereinafter Pachamuthu) in view of Masatoshi Nishikawa et al., (US 2017/0162592 Al, hereinafter Nishikawa92).
Regarding claim 17, Pachamuthu discloses an integrated circuit device (in Fig. 22) comprising: 
a substrate (9); 
a first transistor (right transistor of two transistors in lower left corner in Fig. 22) having a first gate electrode (gate electrode 352/354 of the right transistor), a first source region (source region 330 at right side of the right transistor) and a first drain region (drain region 330 at left side of the right transistor), and wherein the first source region and the first drain region are disposed in the substrate (9); 
an insulation layer (dielectric material layer 164, 170/180/190 and 264) disposed on the substrate (9); 
a plurality of contacts (84 facing the right transistor in Fig. 22) disposed in the insulation layer (164, 170/180/190 and 264) and respectively facing the first gate electrode (gate electrode 352/354 of the right transistor), the first source region (source region 330 at right side of the right transistor) and the first drain region (drain region 330 at left side of the right transistor), 
164/170/180, 190 and 264) includes a first layer (164/170/180), a second layer (190), and a third layer (264), 
the first layer (164/170/180), the second layer (190), and the third layer (264) are disposed in order from the substrate,
at least one of the plurality of contacts (one of 84) includes a first portion (first portion in 164), a second portion (second portion in 170/180), and a third portion (third portion in 190/264), 
the first portion (first portion in 164), the second portion (second portion in 170), and the third portion (third portion in 180/190/264) in order from the substrate, 
the first portion (first portion in 164) and the second portion (second portion in 170) are disposed in the first layer (164/170/180), 
the third portion (third portion in 180/190/264) penetrates the third layer (264), the second layer (190), and at least a portion of the first layer (180 of the 164/170/180), 
the second portion (second portion in 170) includes a first end (first end at top of the second portion) that is in contact with the third portion (third portion in 180/190/264), 
the third portion (third portion in 180/190/264) includes a second end (wider portion in 180) that is in contact with the second portion (second portion in 170), and
Pachamuthu does not expressly discloses a width of the first end (first end at top of the second portion in 170) of the second portion (second portion in 170) is greater than a width of the second end (wider portion in 180) of the third portion (third portion in 180/190/264) in a second direction (left-right direction) different from the first direction.  
However, in the same semiconductor memory device field of endeavor, Nishikawa92 discloses a metal column 2610 in Fig. 26 in an insulation layer comprising 1050 and third dielectric in Z2-Z3 region. A first wider end in the dielectric 1050 of a second portion of the metal column 2610 in the dielectric 1050 is greater than a width of a second end of the metal column 2610 in the region Z2-Z3.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

			Nishikawa92’s Fig. 26, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Pachamuthu’s contact structure according to Nishikawa92’s contact structure to improve the contact resistance and contact reliability. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jayavel Pachamuthu et al., (US 2015/0236038 A1, hereinafter Pachamuthu) in view of Nishikawa) and in further view of Fumitaka Amano et al., (US 2018/0247954 A1, hereinafter Amano).
Regarding claim 16, Pachamuthu modified by Nishikawa discloses the integrated circuit device of claim 1, further comprising:
a stack of a plurality of conductive films (Pachamuthu’s 146, 246 in Fig. 22) and a plurality of insulation films (Pachamuthu’s 132, 232); and 
a column (Pachamuthu’s 62, 60, 50) disposed in the stack and including a semiconductor body (Pachamuthu’s semiconductor channel 60), and a charge storage film (Pachamuthu’s memory film 50) disposed between the semiconductor body (Pachamuthu’s semiconductor channel 60) and the plurality of conductive films (Pachamuthu’s 146, 246), 
wherein there is a first distance between a conductive film (Pachamuthu’s topmost conductive film of 246) farthest from the substrate (Pachamuthu’s 110) among the plurality of conductive films (146, 246) and the substrate in a first direction (Pachamuthu’s up-down direction in Fig. 22) toward the stack from the substrate, 
the second contact (Pachamuthu’s 84 facing the 330 at right side of the right transistor) has a step (Pachamuthu’s wider portion at middle of 84 in Fig. 22/21) in a range of the first distance from a surface of the substrate (Pachamuthu’s 9) in the first direction (Pachamuthu’s up-down direction) and changes discontinuously at the step in width in a second direction (Pachamuthu’s left-right direction) different from the first direction,
Pachamuthu modified by Nishikawa does not expressly disclose the first contact (Pachamuthu’s 84 facing the right transistor on the gate electrode 352/354) Pachamuthu’s left-right direction) at least in the range of the first distance from the surface of the substrate (Pachamuthu’s 9) in the first direction (Pachamuthu’s up-down direction).  
However, in the same semiconductor memory device field of endeavor, Amano discloses a via contact structure 84 contacting a gate electrode 152/152 changes continuously in width in a left-right direction in Fig. 13C in a range of a stack of conductive layers 46 described in [0094] and insulating layers 32 described in [0040].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt Amano’s via contact structure shape for Pachamuthu’s contact shape since It has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) in MPEP 2144.04.

Allowable Subject Matter
Claims 5-15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited the remaining features of claim 5, “wherein the substrate includes a first substrate portion disposed with the first transistor, and a second substrate portion thicker than the first substrate portion, and the substrate has a step at a boundary between the first substrate portion and the second substrate portion” are taught by US 2018/0083044 A1 to Yamamoto in Fig. 37).
Regarding claim 6-15, they are allowed due to their dependencies of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARUN LU/Primary Examiner, Art Unit 2898